DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
Regarding claim 1, the closest prior art is US 2015/0246835, US 2019/0105616, and USRE33899.
‘835 teaches a bubble generation device comprising a housing and a filter plate with a check valve (18, where a ball valve is a known embodiment of a check valve), further comprising a fluid check valve (27). The reference does not teach the core tube or the pressure balancing mechanism as claimed.
‘616 teaches a bubble generation device comprising a housing, a filter plate, and a core tube. ‘616 does not teach the flow rate control mechanism and the pressure balancing mechanism.
‘899 teaches a bubble generation device comprising a housing, a filter plate, and a pressure balancing mechanism. ‘616 does not teach the pressure balancing mechanism as claimed, but rather a simple tube filled with water.
No prior art, alone or in combination, teaches all the limitations of claim 1. Specifically, the combination of the microbubble generation mechanism, the flow rate control mechanism, and the pressure balancing mechanism as claimed is not taught in the prior art.


Response to Arguments
The following is a response to Applicant’s arguments filed 13 Jul. 2021:

Applicant argues that the pending claims 1-20 are allowable.
Examiner agrees. All rejections are withdrawn and claims 1-20 are allowed.

Applicant argues that Applicant reserves the right to argue the 112f interpretations. 
Examiner disagrees. The claims 1-20 are allowed based upon the claim interpretation, which includes the 112f interpretation of applicable limitations. Thus, any arguments concerning claim interpretation must be made before allowance.

Applicant argues that the 112b rejections are overcome by amendment.
Examiner agrees and the rejections are withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914.  The examiner can normally be reached on 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776